Citation Nr: 1643900	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-35 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The veteran served on active duty from February 1961 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his November 2012 substantive appeal, the Veteran requested a Travel Board hearing; he withdrew that request in September 2016, requesting to submit additional medical evidence in lieu of attending the hearing.  

As a final matter, the Board notes that the Veteran's original VA paper claims file and his service medical records are unavailable for review and the current electronic record is a rebuilt one.  Efforts to obtain missing documents are described in an April 2007 Formal Finding of Unavailability prepared by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Historically, the Veteran was service-connected for residuals of a brain concussion in an April 2005 rating decision and assigned a 0 percent rating.  The January 2010 rating decision on appeal recharacterized the disability as chronic headaches and insomnia.  

In the September 2016 Informal Hearing Presentation, his representative argues that the Veteran's VA examination was inadequate because it only addresses his headaches.  Notably, review of the record shows that, in addition to headaches and insomnia. the Veteran has also complained of memory loss, dizziness and blurred vision.  See VA Form 21-4138, Statement in Support of Claim dated June 2009, March 2010 and June 2010.  VA treatment records show diagnosis of obstructive sleep apnea.  Although the Veteran underwent VA TBI examination in December 2009, that examination does not address all of his TBI complaints and is therefore inadequate for rating purposes.  For example, despite the evidence of record that the Veteran complained of memory loss in relation to his TBI, the 2009 VA TBI report noted "[n]o complaints of impairment of memory."  Accordingly, remand for an additional VA examination to ascertain the current severity of the Veteran's residuals of TBI is necessary.

Notably, although the Veteran requested to submit additional medical evidence in lieu of attending his Board hearing, additional medical evidence has not been received.  On remand, the Veteran should be afforded the opportunity to submit this additional medical evidence and complete updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the additional medical evidence referred to in the September 2016 VA Form 21-4138, Statement in Support of Claim, and complete updated VA treatment records.

2.  After the development ordered above is completed, the AOJ should arrange for a VA TBI protocol examination of the Veteran by an appropriate physician (e.g. a neurologist) to determine the nature and severity of his TBI residuals, including:  (1) chronic headaches; (2) chronic insomnia; (3) dizziness; and (4) blurred vision.  

a. Based on review of the record and interview and examination of the Veteran, the examiner should describe all symptomatology associated with the TBI, to include the current severity of any and all such (1) cognitive, (2) behavioral/emotional and/or (3) physical manifestations, and to include headaches and insomnia.  Specifically, are any of the following at least as likely as not (50 percent or greater probability) a residual of his TBI:

i. Dizziness
ii.   Blurred Vision

If either dizziness or blurred vision is deemed to be a separate disability entity, the examiner should opine whether such symptom is/are at least as likely as not (a 50 percent or greater probability) caused or aggravated by service or his TBI.

b. With regard to headaches the examiner should render specific findings as to the frequency and severity of the Veteran's TBI-related headaches.

c. The examiner should render specific findings as to the frequency and severity of the Veteran's TBI-related chronic insomnia.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by the additional evidence received, and then readjudicate the claim on appeal.  If the appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

